Order entered July 27, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01368-CR

                        DERIC BERNARD MCLAURINE, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F14-71400-Y

                                           ORDER
       Before the Court is appellant’s July 24, 2018 pro se motion requesting an extension of

time to file his pro se response to counsel’s Anders brief. In his motion, appellant relates his

suspicion that the reporter’s record has been “deleted” because he remembers the trial court

stating on the record, “since you like being locked up I am going to sentence you to 20 years”

and then further stating “[l]ess just wait and see how appeal go.” Appellant specifically requests

a corrected version of volume three, page forty-six where the trial court begins its sentencing

pronouncements. Appellant further alleges a plea record from an unrelated case involving a

different appellant was mixed in with the reporter’s record supplied by counsel.

       In the record filed with the Court, on page forty-six of volume three, the trial court makes

the statement, “It’s like you are begging to go to the penitentiary, so that’s right where I am
going to send you.” The record does not reflect any statement substantially similar to the alleged

comment about seeing what happens on appeal.

       The record was transmitted to appellant to assist him in preparing his pro se response.

Appellant may incorporate into his pro se response his allegations regarding deficiencies or

inaccuracies in the record.

       We EXTEND the time to file appellant’s pro se response to August 31, 2018. All other

relief is DENIED.

       We DIRECT the Clerk to transmit a copy of this order, by electronic transmission, to

counsel for the parties. We further DIRECT the Clerk to transmit a copy of this order, by first-

class mail, to Deric Bernard McLaurine; TDCJ No. 2072765; Polunsky Unit; 3872 FM 350

South; Livingston, Texas 77351.




                                                     /s/    LANA MYERS
                                                            JUSTICE




                                               –2–